Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2006                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131639 & (24)                                                                                          Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  ROSE ALLOS,
       Plaintiff-Appellee,
                                                                    SC: 131639
  v                                                                 CoA: 268217
                                                                    Wayne CC: 04-433244-NI
  FORD MOTOR COMPANY,
  and EDWARD CORPE,
        Defendants-Appellants.
  __________________________


                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2006                     _________________________________________
                                                                               Clerk